Citation Nr: 9929405	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  95-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA), Regional Office (RO).  
In August 1996 the Board entered a decision denying service 
connection for sinusitis and remanding the increased rating 
claims, for rating examinations, as well as claims for 
service connection for loss of blood and anemia, both claimed 
as due to pelvic tumors or uterine fibroid cysts.  The latter 
was deemed to be inextricably intertwined with the claims for 
service connection for loss of blood and anemia.  

Thereafter, a July 1999 rating action granted service 
connection for "uterine fibroids (claimed as loss of blood 
and anemia due to pelvic tumors)" and granted special 
monthly compensation for anatomical loss of a creative organ 
and granted an increase from 10 percent to 30 percent for 
service-connected migraine headaches.  The veteran was 
notified by RO letter of July 8, 1999 that the grant of 
service connection for uterine fibroids (claimed as loss of 
blood and anemia) satisfied her appeal as to the prior claims 
of service connection for blood loss and anemia.  However, 
the appellant has not withdrawn the claim for an increased 
rating for migraine headaches and, thus, that issue remains 
before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The 1996 Board decision also noted that there was an 
outstanding claim for service connection for a dental 
condition.  RO correspondence, and deferred rating action of 
September 1996, reflect that the RO is in the process of 
developing that claim for adjudication.  That issue is not 
inextricably intertwined with the claims for increased 
ratings.  




FINDINGS OF FACTS

1.  The service-connected migraine headaches are manifested 
by prostrating episodes once or twice a month, despite 
medication, with associated photophobia and phonophobia, and 
require that she lie down but the headaches are not 
productive of severe economic impairment.  

2.  The service-connected right knee disorder is manifested 
by subjective complaints of pain, popping, swelling, and 
locking but there is no clinical evidence of arthritis, joint 
effusion, subluxation, instability, swelling or locking nor 
is there any limitation of extension and flexion is to 98 
degrees.

3.  The veteran's service-connected disabilities have not 
required hospitalization, do not cause marked interference 
with employment and do not otherwise present an exceptional 
or unusual disability picture.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for the service-
connected migraine headaches is not warranted on a schedular 
or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
4.124a, Diagnostic Code 8100 (1998).

2.  An evaluation in excess of 10 percent for the service-
connected right knee disorder is not warranted on a schedular 
or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, Diagnostic Code 5260 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When there is alleged increase in disability, an increased 
rating claim is well grounded and VA thus has a duty to 
assist in developing relevant facts.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  No evidentiary or procedural 
development has been requested nor is any need for such 
development apparent to the Board.  It is the determination 
of the Board that the evidentiary record is sufficient both 
in scope and in depth for a fair, impartial, and fully 
informed appellate decision.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
warrants a 30 percent disability evaluation; with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability a maximum 50 
percent rating is warranted.  38 C.F.R. § 4.124a, DC 8100 
(1998).  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 45 degrees is 10 
percent; flexion limited to 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  38 C.F.R. 
§ 4.71a, DC 5260.  Evaluations for limitation of extension of 
the knee are assigned as follows: extension limited to ten 
degrees is ten percent; extension limited to 15 degrees is 20 
percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. 
§ 4.71a, DC 5261.  

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5260, based on limitation of flexion.  
In addition, the Board will consider the diagnostic criteria 
of 38 C.F.R. § 4.71a, DCs 5256, 5257, 5258, and 5261 for 
evaluating the knee impairment.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, the limitation of motion under DC 5260 or DC 5261 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  In other words, a compensable degree 
of limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Background

VA outpatient treatment (VAOPT) records reflect that in April 
1993 the veteran complained of chronic right knee pain from 
an inservice injury which caused crepitus on flexion and 
extension.  

On VA neurology examination in July 1993 the veteran 
complained of severe, pounding occipital frontal headaches 
which were not associated with nausea or vomiting or visual 
aura.  They were associated with photophobia and phonophobia 
and generally lasted about 2 hours and were relieved with 
sleep.  The headaches occurred about once a week and lasted 
up to 2 hours.  They were prostrating in nature and during a 
headache she was unable to do anything other than lie down 
until they passed.  Past diagnostic tests, including a 
computerized tomogram (CT) of her head, had been normal.  
Inderal significantly decreased the frequency of her 
headaches.  On examination her cranial nerves were intact.  
Her motor strength was 5/5 with normal tone and bulk.  
Sensory status was intact to pinprick and light touch.  Deep 
tendon reflexes were 2+ and symmetric.  Her toes were 
downgoing, bilaterally.  Her gait and station were normal.  

VAOPT records from 1993 to 1995 reflect treatment for 
migraine headaches.  

The veteran testified at an RO hearing in January 1995.  On 
that occasion, she stated that she had swelling, locking and 
stiffness in her right knee (page 1 of that transcript).  She 
noted that she was unable to bend, stoop or squat without 
right knee pain.  The veteran indicated that she had no 
grinding of the knee but did have a popping in the knee upon 
arising or sitting.  She believed that Motrin helped to 
relieve some of her right knee pain.  She further pointed out 
that she had swelling about 2 or 3 times weekly but locking 
of the knee was infrequent (page 2).  The stiffness in her 
right knee occurred in the morning and also caused difficulty 
in driving a car.  The veteran testified that she did not 
have as many headaches since she had been started on a 
different type of medication and so far that month had only 
had two headaches (page 3).  With the headaches she had 
photophobia and phonophobia.  The veteran further pointed out 
that she had had to take time off from work due to her 
headaches (page 4).  

VA orthopedic examination in September 1996 revealed that the 
veteran reported having injured her right knee during service 
when she fell and struck a rock, knocking her right knee out 
of place.  It had been reduced and she had worn a brace for 
one week and used an Ace wrap when she returned to duty.  She 
complained of swelling and popping of the right knee.  She 
took two 600-milligrams Motrin tablets daily.  As a school 
coordinator she was on her feet quite a bit during the day.  
On examination there was minimal right knee swelling but no 
deformity.  There was no subluxation, instability, nonunion, 
loose motion, malunion or atrophy.  Flexion of the right knee 
was to 98 degrees and extension was full to 180 degrees.  The 
diagnosis was degenerative joint disease (DJD) of the right 
knee following trauma.  X-rays of the knees were normal 
without evidence of acute fracture, dislocation or 
degenerative disease.  

On VA neurology examination in September 1996, the veteran 
described her headaches as being associated with a scotoma 
and blurring in the right upper visual field.  Fifteen to 
twenty minutes after the aura she had right-sided pounding 
headaches.  The headaches frequently lasted between 24 and 36 
hours.  She had the headaches approximately once or twice a 
month.  They were often associated with phonophobia and 
photophobia.  She denied other associated neurological 
disorders including weakness, sensory changes, ataxia, and 
incontinence.  She did have occasional nausea associated with 
the headaches.  A prior magnetic resonance imaging scan had 
been normal.  On examination her cranial nerves were intact 
and no abnormality of the eyes was noted.  Motor strength was 
5/5 throughout and muscle tone and bulk were normal.  
Sensations were intact to pinprick, light tough, vibration, 
and proprioception, throughout.  Her gait was narrow-based 
and normal.  She had good tandem, heel and toe walking.  The 
diagnosis was migraine headaches.  It was noted that she was 
taking prophylactic treatment in the form of medication of 
unknown name.  She also took Motrin as need.  She reported 
that when she had a headache she often had to take a day off 
from work in order to sleep in a quiet and dark room.  

Analysis

Migraine Headaches

The veteran does have photophobia and phonophobia, and 
occasional nausea, with her headaches which are relieved only 
by lying down and sleeping and reduced in frequency only with 
medication.  Yet, they still occur only once or twice a 
month.  However, although she has testified that she has had 
to take some time off from work due to the headaches, it is 
not demonstrated that the headaches are productive of severe 
economic impairment.  Accordingly, an evaluation of 50 
percent is not warranted.  

Right Knee

The VA rating examinations have not clinically documented the 
presence of the locking of which the veteran testified nor is 
there clinical evidence of instability, subluxation, or joint 
effusion.  She has full extension of the right knee but 
flexion is limited by 42 degrees (flexion to 98 degrees 
subtracted from the degree of full flexion of 140 degrees).  
While the diagnosis on VA rating examination in 1996 was DJD 
of the right knee, X-rays have not documented arthritis.  

The veteran's main complaints are of swelling, popping, and 
pain of the right knee.  However, she does not require the 
use of a knee brace and the evidence does not demonstrate 
that the right knee disability causes any impairment of her 
gait nor is there evidence of muscular or neurological 
involvement.  Thus, even with her complaint of right knee 
pain, an evaluation in excess of the 10 percent rating 
assigned is not warranted based on limited and painful 
motion, nor is an increased rating warranted under the 
criteria of any other DC set forth above.  

In reaching this decision, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds that there are no exceptional or unusual 
circumstances of the assignment of an extraschedular 
evaluation because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated.  There are also no 
other circumstances which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  




ORDER

The claim for an increased evaluation for the service-
connected right knee disorder is denied.  

The claim for an increased evaluation for the service-
connected migraine headaches is denied. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

